Opinion of the Court by
Judge Robertson:
The judgment in this case must be reversed for two reasons.
1. The heirs being infants, service on them was necessary before their real estate could be legally sold.
2. The petition does not sufficiently identify the reality sought to be subjected. Though it refers to various documents of title it states that indefinite portions had been sold; and moreover none of those documents include or discribe the houses and lots sold by the commissioner’s report, in any way, discribe those houses and lots so that they can be identified with legal certainty, or conveyances made assuring valid title. The appellants therefore being unable to get a good title ought not to be compelled to' pay the purchase money.
Wherefore the judgment is reversed and the case remanded for proper proceedings according to this opinion.